Title: From Thomas Jefferson to William Short, 24 March 1789
From: Jefferson, Thomas
To: Short, William



Dear Sir
Paris Mar. 24. 1789.

I wrote you last on the 16th. inst. and since that have received yours of the 2d. inst. from Rome. By this I find you would leave Rome the 4th. and I am much afraid you will have left Florence  before a letter will get there which I wrote Feb. 28. inclosing my commission for Genoa. I think I sent this letter to Florence under cover to your bankers: yet I am not sure that I did not send it to Rome. I retained no note of the direction. Having no new intelligence from America, and the affairs of Europe offering no new matter for a letter, I shall make yourself the subject of this, invited to it by your last. If I have ever been silent on this head, it has been because nobody is better qualified than yourself to form just opinions for your own guidance. But as I perceive by your letter that you are balancing in your own mind upon the questions Whether and When you shall return to America, the opinions of your friends may not be unacceptable. In the first place then I must put you on your guard as to my recommendations to continue in Europe during the ensuing summer, because in that I am interested, and my interest may warp my judgment. I wrote not only to Mr. Madison, but to Mr. Jay also to get you named Chargé des affaires, and I pressed this at least as far as it was prudent. I now know that my letter would have to lie over for the new government, and of course that it is Genl. Washington who will decide on it. This gives me more confidence it will be complied with than I should have had if it had rested with the antient Congress. I have grounded the proposal of permitting me to return, expressly on your personal qualifications to conduct the business, and were you to go in the spring, I should think myself obliged to stay till I could consult them on some other appointment. You see then that I am interested in your continuance here till my return. The question then arises What are you to do afterwards? Here my opinion will be against my own interest. For affection and the long habit of your society have rendered it necessary to me. And how much more so will it be when I shall have parted with my daughters? But I am to say what is for your interest, not what is for my own. The first question is Whether you should propose to finish your life in Europe or America? In Europe I doubt whether you can; because our government gives it’s offices on it’s own knolege of persons, and not on the recommendations of others. They give their diplomatic appointments with more caution too because of the distance at which they are to be exercised and the necessity which that induces of leaving to them a great latitude of discretionary power. I think therefore you must be personally known to them before you could expect a permanent diplomatic appointment in Europe. But let us suppose you could obtain one, even of the best. The best admit of no savings. They afford but a bare existence  and a solitary existence too, for a married man could not live on them without abandoning all respect to character. A young man indeed may do without marriage in a great city. In the beginning it is pleasant enough; but take what course he will whether that of rambling, or of a fixed attachment, he will become miserable as he advances in years. It is then he will feel the want of that friendship which can be formed during the enthusiasm of youth alone, and formed without reproach. It is then too he will want the amusement and comfort of children. To take a middle course, and pass the first half of your life in Europe and the latter in America, is still worse. The attachments and habits formed here in your youth, would render the evening of life more miserable still in America than it would be here. The only resource then for a durable happiness is to return to America. If you chuse to follow business, a short apprenticeship at the bar would ensure you an early retirement on the bench; especially if you followed the assembly at the same time with the bar. If you should chuse the line of public office, you may be assured of obtaining any thing in that line as soon as you should have had time to acquire those details in business which practice alone gives and that intimate knolege of your own country which is necessary to enable you to serve it to your own satisfaction. After a short course in this line, you may be any thing you please either in America or Europe. For should you find yourself disposed after a while to come to Europe in a diplomatic character, your talents will place you on the foremost ground, and your former residence in Europe will give you a preference over all competitors. But I think you will never wish to return to Europe. You will then be sensible that the happiness of your own country is more tranquil, more unmixed, more permanent. You will prefer serving your country there in easy and honorable stations, and in what station you please. I will not say in the first. That will never be given to virtue and talents alone, but to him whom some happy hit of fortune shall have enabled to make himself generally known. If you say that public emploiment in America will not make you a fortune? Nor will it in Europe. If fortune be decisively your object, the bar offers it to you. You may shortly be without a rival there. Permit me to say so who know you and know the ground. This you say is drudgery? But if you insist on making a fortune you must submit to drudgery. This is not a world in which heaven rains riches into any hand that will open itself. Whichever of these courses you adopt, delay is loss of time. The sooner the race is begun the sooner the prize will be obtained. I say this with  a bleeding heart: for nothing can be more dreary than my situation will be when you and my daughters shall all have left me. I look forward to it with dismay, and am relieved by the limits of my paper which, turning me from it’s contemplation, warns me it is time to repeat to you assurances, ever warm & ever sincere of the affectionate esteem of Dr. Sir Your friend & servant,

Th: Jefferson

